DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action.  Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 October 2022 has been entered.

Claim Objections

Claim 43 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 21-22, 24, 27, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schockmel et al. (hereinafter “Schockmel” US 2004 / 0104948) in view of Crowder et al. (hereinafter “Crowder” US 2016 / 0267577) and further in view of Rosenstock et al. (hereinafter “Rosenstock” US 2015 / 0234470).
(It should be noted that the Rosenstock et al. reference was submitted by the applicant via Information Disclosure Statement received 01 July 2020 as references “AH,” “AL,” and “AJ,” and which is also published as “US 2015 / 0234470” cited herein).

As pertaining to Claim 15, Schockmel discloses an operator control system (i.e., a display and virtual interface control system) for operating at least one function (i.e., a control function) in an interior of a vehicle (see Para. [0005]-[0009]), comprising:
a display generator (i.e., a holographic projector and screen) configured to holographically display at least one virtual operator control element (i.e., a virtual control element) assigned to at least one function (i.e., a control function), after activation of a display area (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control) assigned to the at least one function (i.e., control function) in the interior of the vehicle (see Para. [0013]-[0014]);
a detection and sensing device (i.e., a contactless detection device) configured to detect and sense, after activation of the display area (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control), at least one gesture (i.e., hand movement) by a vehicle occupant as an operator control input (i.e., a switching or operation intention) upon the at least one virtual operator control element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]); 
a controller (i.e., functional programming and/or implementation of a processor) configured to activate the display generator (i.e., a holographic projector and screen) automatically (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control; see Para. [0014]) to holographically display the at least one virtual operator control element (i.e., a virtual control element) assigned to the at least one function (i.e., a control function; see Para. [0011]-[0014]); and
a computing unit (i.e., a processor implicit in the functionality of the operator control system) configured to interpret the at least one gesture (i.e., hand movement) as the operator control input (i.e., switching or operation intention) and to initiate an implementation, corresponding to the operator control input (i.e., the switching or operation intention), of the at least one function (i.e., the control function; see Para. [0009]-[0012]).

Schockmel does not explicitly state that the display generator is automatically activated only when a hand of the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator.
However, in the same field of endeavor, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only when a user is within a defined operative area (i.e., within a given detected proximity of the system) assigned to activation of the display generator and operation of at least one virtual operator control element holographically displayed by the display generator (see Page 8, Para. [0088] with Page 3, Para. [0047] and Page 4, Para. [0055]; and see Claim 7 at Page 9).  It is a goal of Crowder to provide a holographic display system and associated operator control system with an improved user interface that allows for selective interaction with the holographic display system without the need for external assistance (see Page 8, Para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that the display generator disclosed by Schockmel is automatically activated only when the vehicle occupant is within a defined operative area assigned to activation of the display generator and operation of the at least one virtual operator control element holographically displayed by the display generator as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

The teachings of Crowder are directed to a holographic display system and associated operator control system implemented outside of a vehicle application.  As such, the teachings of Crowder do not explicitly state that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, neither Schockmel nor Crowder explicitly states that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.
However, in the same field of endeavor, Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and sensing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured to detect at least one gesture by a vehicle occupant as an operator control input (see Page 3, Para. [0034]), wherein a controller is configured to activate a display to provide feedback automatically (i.e., to provide visual feedback) only when a hand and/or a finger (see (3)) of the vehicle occupant is within a defined operative area (see (1) in Fig. 1) assigned to activation of the display generator and operation of at least one virtual operator control element (2) displayed by the display generator (see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  Rosenstock discloses a means of allowing an occupant of a motor vehicle to immediately recognize the boundaries of an operator control space by providing visual feedback to the vehicle occupant via a display generator automatically only when a hand or a finger of the vehicle occupant is identified as being with a defined operative area.  This provides the obvious benefit of improved user interfacing and certainty in interacting with an operator control system (see Page 1, Para. [0007]).  The teachings of Rosenstock are clearly applicable to the holographic projection display system and associated operator control system disclosed by Schockmel and Crowder as a means of providing improved user interfacing and certainty in interacting the operator control system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel and Crowder with the teachings of Rosenstock such that the display generator disclosed by Schockmel and Crowder, disclosed to be automatically activated only when the vehicle occupant is within the defined operative area, is automatically activated only when a hand of the vehicle occupant is within a defined operative area, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 16, Schockmel discloses a storage medium (i.e., implicit in the display of predetermined virtual control elements; see Para. [0012]), and
wherein the display generator (i.e., a holographic projector and screen) is configured to realize (i.e., display) the holographic display of the at least one virtual operator control element (i.e., a virtual control element) assigned to the at least one function (i.e., a control function) in the assigned display area (i.e., an arbitrarily assigned display area) by displaying a hologram (i.e., a hologram of a virtual control element) correspondingly illuminated (i.e., projected) and retrievable from the storage medium (again, implicit in the display of predetermined virtual control elements; see Para. [0010] and [0012]-[0014]).

As pertaining to Claim 17, Schockmel discloses that the display generator (i.e., a holographic projector and screen) comprises a light source (i.e., inherent in a projector) and an optical projection system (see Para. [0013] and note that every projection system inherently comprises a light source).

As pertaining to Claim 21, Schockmel discloses a controller (i.e., functional programming and/or implementation of a processor) configured to deactivate the display area automatically, after initiation of the implementation of the at least one function (i.e., after a time limitation) corresponding to the operator control element (i.e., a virtual control element), so that the at least one virtual operator control element (i.e., a virtual control element) is no longer displayed by the display generator (i.e., a holographic projector and screen; see Para. [0015] and note that a projection of any function may only be available for a limited time).

As pertaining to Claim 22, Schockmel discloses a controller (i.e., functional programming and/or implementation of a processor) configured to deactivate the display area automatically, a defined time duration (i.e., a time limitation) after activation of the display area without sensing any gesture (i.e., hand movement) interpreted as an operator control input (see Para. [0015] and note that a projection of a certain function may only be available for a limited time).

As pertaining to Claim 24, Schockmel discloses a method (i.e., a display and virtual interface control method) for operating at least one function (i.e., a control function) in an interior of a vehicle (see Para. [0005]-[0009]), comprising:
holographically displaying (i.e., via a holographic projector and screen) at least one virtual operator control element (i.e., a virtual control element) assigned to the at least one function (i.e., a control function) in a display area (i.e., an arbitrary area), assigned to the at least one function (i.e., control function), in the interior of the vehicle after activation of the display area (i.e., after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control; see Para. [0013]-[0014]);
detecting and sensing (i.e., via a contactless detection device) at least one gesture (i.e., hand movement) by a vehicle occupant as an operator control input (i.e., a switching or operation intention) of the operator control element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]);
interpreting (i.e., via a processor implicit in the functionality of the operator control system) the at least one gesture (i.e., hand movement) as the operator control input (i.e., switching or operation intention) of the operator control element (i.e., a virtual control element); and
initiating an implementation, corresponding to the at least one operator control input (i.e., the switching or operation intention), of the at least one function (i.e., the control function; see Para. [0009]-[0012]).

Schockmel does not explicitly disclose detecting a hand of a user within a defined operative area assigned to a display area such that the holographically displaying the at least one virtual operator control element is initiated after the detecting of the hand within the operative area.
However, in the same field of endeavor, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only after a user has been detected within a defined operative area (i.e., within a given detected proximity of the system) assigned to a display area such that the holographic display generator displays at least one virtual operator control element after the detecting of the user with the operative area (see Page 8, Para. [0088] with Page 3, Para. [0047] and Page 4, Para. [0055]; and see Claim 7 at Page 9).  It is a goal of Crowder to provide a holographic display system and associated operator control system with an improved user interface that allows for selective interaction with the holographic display system without the need for external assistance (see Page 8, Para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that a holographic display generator disclosed by Schockmel is automatically activated only after a user is detected within a defined operative area assigned to a display area such that the holographic display generator holographically displays at least one virtual operator control element in the interior of the vehicle after the detecting of the user within the operative area as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

The teachings of Crowder are directed to a holographic display system and associated operator control system implemented outside of a vehicle application.  As such, the teachings of Crowder do not explicitly state that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to the controller of Schockmel such that a hand of the operator is relied upon in the operator control system disclosed by Schockmel to automatically activate the display generator, neither Schockmel nor Crowder explicitly states that the controller is configured to activate the display generator automatically only when a hand of the vehicle occupant is within a defined operative area.
However, in the same field of endeavor, Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and sensing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured to detect at least one gesture by a vehicle occupant as an operator control input (see Page 3, Para. [0034]), wherein a controller is configured to activate a display to provide feedback automatically (i.e., to provide visual feedback) only when a hand and/or a finger (see (3)) of the vehicle occupant is detected within a defined operative area (see (1) in Fig. 1) assigned to activation of the display generator and operation of at least one virtual operator control element (2) displayed by the display generator (see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  Rosenstock discloses a means of allowing an occupant of a motor vehicle to immediately recognize the boundaries of an operator control space by providing visual feedback to the vehicle occupant via a display generator automatically only when a hand or a finger of the vehicle occupant is identified as being with a defined operative area.  This provides the obvious benefit of improved user interfacing and certainty in interacting with an operator control system (see Page 1, Para. [0007]).  The teachings of Rosenstock are clearly applicable to the holographic projection display system and associated operator control system disclosed by Schockmel and Crowder as a means of providing improved user interfacing and certainty in interacting the operator control system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel and Crowder with the teachings of Rosenstock such that the display generator disclosed by Schockmel and Crowder, disclosed to be automatically activated only when the vehicle occupant is within the defined operative area, is automatically activated only when a hand of the vehicle occupant is within a defined operative area, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 27, Schockmel discloses that the interpreting comprises comparing the at least one gesture (i.e., hand movement) with gestures (i.e., movements having a known characterization, amplitude, distance, and/or sequence of distances) stored in and retrieved from a storage unit (i.e., implicit in the interpretation of known gestures; see Para. [0011], [0019], and [0020]).

As pertaining to Claim 36, Schockmel discloses that prior to the activation of the display generator (i.e., a holographic projector and screen), the at least one virtual operator control element (i.e., a virtual control element) is not displayed in the display area, thereby reducing distraction of a driver of the vehicle (i.e., before a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control, the display generator does not display a virtual operator control element; see Para. [0014]).

As pertaining to Claim 37, Rosenstock discloses (see Fig. 1 and Fig. 2) that just a finger of the hand (see (3)) is detected in the operative area (1; again, see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  

As pertaining to Claim 38, Schockmel discloses an operator control system (i.e., a display and virtual interface control system) for operating at least one function (i.e., a control function) in an interior of a vehicle (see Para. [0005]-[0009]), comprising:
a representation generator (i.e., a holographic projector and screen) which after activating a representation region (i.e., a display region activated after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control), assigned to the at least one function (i.e., a control function), in the interior of the vehicle (see Page 2, Para. [0021]) is configured for holographic representation (i.e., display) of at least one virtual operating element (i.e., a virtual control element), assigned to the at least one function (i.e., a control function), in the representation region (i.e., the display region activated after a situation is effected in which the operation of a certain function is necessary and/or makes sense for user control) assigned to the at least one function (i.e., control function) in the interior of the vehicle (see Para. [0013]-[0014]),
a detection and capturing device (i.e., a contactless detection device), configured for detecting and capturing of at least one gesture (i.e., hand movement), to be interpreted as an operating input (i.e., a switching or operation intention), of a vehicle occupant in case of an actuation (i.e., input operation), desired by the vehicle occupant, of the at least one virtual operating element (i.e., the virtual control element; see Para. [0016]-[0017] and [0020] with Para. [0010]-[0012]), and 
a computing unit (i.e., a processor implicit in the functionality of the operator control system), configured to interpret the at least one gesture (i.e., hand movement) as an operating input (i.e., a switching or operation intention) and to initiate an implementation, corresponding to the operating input (i.e., a switching or operation intention), of the at least one function (i.e., the control function; see Para. [0009]-[0012]).

Schockmel does not explicitly state that the activation of the representation region, assigned to the at least one function, in the interior of the vehicle takes place only on the entry of an element, carrying out the gestures, into a defined effective region assigned to the representation region.
However, in the same field of endeavor, Crowder discloses (see Fig. 6 and Fig. 21) a holographic display system and associated operator control system (see Page 3, Para. [0046]-[0047]), wherein a holographic display generator is activated automatically (see (2110) in Fig. 21) only when a user is within a defined operative area (i.e., within a given detected proximity of the system) assigned to activation of the display generator and operation of at least one virtual operator control element holographically displayed by the display generator (see Page 8, Para. [0088] with Page 3, Para. [0047] and Page 4, Para. [0055]; and see Claim 7 at Page 9).  It is a goal of Crowder to provide a holographic display system and associated operator control system with an improved user interface that allows for selective interaction with the holographic display system without the need for external assistance (see Page 8, Para. [0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel with the teachings of Crowder such that the activation of the representation region disclosed by Schockmel, assigned to the at least one function, in the interior of the vehicle takes place only when the vehicle occupant is within a defined effective region assigned to the representation region as suggested by Crowder in order to provide selective interaction with the holographic display system without the need for external assistance.

The teachings of Crowder are directed to a holographic display system and associated operator control system implemented outside of a vehicle application.  As such, the teachings of Crowder do not explicitly state that the activation of the representation region takes place only on the entry of an element, carrying out the gestures, into a defined effective region assigned to the representation region.  While one of ordinary skill in the art may have recognized the applicability of the teachings of Crowder to a controller of Schockmel such that an element of the operator, carrying out the gestures, is relied upon in the operator control system disclosed by Schockmel to automatically activate the representation region, neither Schockmel nor Crowder explicitly states that the activation of the representation region takes place only on the entry of an element, carrying out the gestures, into a defined effective region assigned to the representation region.
However, in the same field of endeavor, Rosenstock discloses (see Fig. 1 and Fig. 2) a holographic projection display system and associated operator control system for operating at least one function in an interior of a motor vehicle (see Page 1, Para. [0009]), wherein a display or representation generator is configured to holographically display at least one virtual operator control element (see (2) in Fig. 1) assigned to at least one function (see Page 2, Para. [0029]), and a detection and capturing device (i.e., a camera system; see (4, 5) in Fig. 2) is configured to detect at least one gesture by a vehicle occupant as an operator control input (see Page 3, Para. [0034]), wherein a controller is configured to activate a display to provide feedback automatically (i.e., to provide visual feedback) in a representation region only when a hand and/or a finger (see (3)) of the vehicle occupant, as an element carrying out gestures, enters into a defined effective region (see (1) in Fig. 1) assigned to the representation region (see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).  Rosenstock discloses a means of allowing an occupant of a motor vehicle to immediately recognize the boundaries of an operator control space by providing visual feedback to the vehicle occupant via a display generator automatically only when a hand or a finger of the vehicle occupant is identified as being with a defined operative area.  This provides the obvious benefit of improved user interfacing and certainty in interacting with an operator control system (see Page 1, Para. [0007]).  The teachings of Rosenstock are clearly applicable to the holographic projection display system and associated operator control system disclosed by Schockmel and Crowder as a means of providing improved user interfacing and certainty in interacting the operator control system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel and Crowder with the teachings of Rosenstock such that the representation region disclosed by Schockmel and Crowder, disclosed to be automatically activated only when the vehicle occupant is within a defined effective region, is automatically activated only on the entry of an element, carrying out the gestures, into the defined effective region assigned to the representation region, as suggested by Rosenstock, in order to provide the obvious benefit of improved user interfacing and certainty in interacting with an operator control system.

As pertaining to Claim 39, Schockmel discloses that the operator control system further comprises a storage medium (i.e., implicit in the display of predetermined virtual control elements; see Para. [0012]), and
wherein the representation generator (i.e., a holographic projector and screen) is configured to realize (i.e., display) the holographic representation of the at least one virtual operating element (i.e., a virtual control element), assigned to the at least one function (i.e., a control function), in the assigned representation region (i.e., an arbitrarily assigned display area) by a hologram (i.e., a hologram of a virtual control element) to be lit (i.e., projected) accordingly and retrieved from the storage medium (again, implicit in the display of predetermined virtual control elements; see Para. [0010] and [0012]-[0014]).

As pertaining to Claim 40, Schockmel discloses that the representation generator (i.e., a holographic projector and screen) comprises a light source (i.e., inherent in a projector) and an optical projection system (see Para. [0013] and note that every projection system inherently comprises a light source).


Claims 18, 19, 23, 25, 26, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Schockmel in view of Crowder in view of Rosenstock and further in view of Iino (US 4,967,191).

As pertaining to Claim 18, none of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the claimed display generator comprises a light source and an optical projection system, wherein the light source is a laser.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the windshield of the vehicle and improves the quality of visual display images even in an environment of interfering ambient light (see Col. 2, Ln. 9-15 and see Col. 5, Ln. 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the display generator disclosed by Schockmel, Crowder, and Rosenstock comprises a laser light source and an optical projection system as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 19, none of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the optical projection system comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the windshield of the vehicle and improves the quality of visual display images even in an environment of interfering ambient light (see Col. 2, Ln. 9-15 and see Col. 5, Ln. 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the optical projection system disclosed by Schockmel, Crowder, and Rosenstock comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 23, none of Schockmel, Crowder, and Rosenstock explicitly describes that the vehicle has a front roof console and a dashboard, wherein at least one of the detection and sensing device and the display generator is disposed proximate to the front roof console of the vehicle, and wherein the display generator displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the windshield of the vehicle and improves the quality of visual display images even in an environment of interfering ambient light (see Col. 2, Ln. 9-15 and see Col. 5, Ln. 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the at least one of the detection and sensing device and the display generator as disclosed by Schockmel, Crowder, and Rosenstock is disposed proximate to the front roof console of the vehicle as suggested by Iino, and wherein the display generator as disclosed by Schockmel, Crowder, and Rosenstock displays the at least one virtual operator control element assigned to the at least one function proximate to the dashboard of the vehicle as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 25, none of Schockmel, Crowder, and Rosenstock explicitly discloses providing a recording containing at least one hologram of the at least one operator control element.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the windshield of the vehicle and improves the quality of visual display images even in an environment of interfering ambient light (see Col. 2, Ln. 9-15 and see Col. 5, Ln. 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the optical projection system disclosed by Schockmel, Crowder, and Rosenstock comprises at least one holographic photographic plate on which a hologram that images the at least one virtual operator control element is recorded as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 26, Iino discloses (see Figs. 3A and 3B along with Fig. 4) that holographically displaying comprises correspondingly illuminating the at least one hologram of the at least one operator control element (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  

As pertaining to Claim 41, Schockmel discloses that the representation generator (i.e., a holographic projector and screen) comprises an optical projection system (see Para. [0013]).  None of Schockmel, Crowder, and Rosenstock explicitly describes the structural configuration of the disclosed optical projection system.  That is, none of Schockmel, Crowder, and Rosenstock disclose that the representation generator comprises a laser and an optical projection system.
However, in the same field of endeavor, Iino discloses (see Figs. 3A and 3B along with Fig. 4) a well-known implementation of a display generator configured to holographically display at least one virtual image in an interior of a vehicle (see Col. 1, Ln. 10-14), wherein the display generator comprises a light source (see (40) in Fig. 4) and an optical projection system (see (21) in Fig. 3A), and wherein the light source (again, see (40) in Fig. 4) is a laser, and the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photographic plate (see (27A) in Fig. 3B) on which a hologram that images the at least one virtual image is recorded (see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col, 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).  Iino further discloses that the vehicle has a front roof console (see Fig. 3A) and a dashboard (see Fig. 3B), wherein at least one of a detection and sensing device and a display generator (see (21) in Fig. 3A and (40) in Fig. 4) is disposed proximate to the front roof console of the vehicle (again, see Fig. 3A), and wherein the display generator (again, see (21) in Fig. 3A and (40) in Fig. 4) displays the at least one virtual image proximate to the dashboard of the vehicle (see Fig. 3B; and see Col. 2, Ln. 16-25).  It is a goal of Iino to provide a holographic display generator in a vehicle that allows for an increased field of vision through the windshield of the vehicle and improves the quality of visual display images even in an environment of interfering ambient light (see Col. 2, Ln. 9-15 and see Col. 5, Ln. 14-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Schockmel, Crowder, and Rosenstock with the teachings of Iino such that the representation generator disclosed by Schockmel, Crowder, and Rosenstock comprises a laser light source and an optical projection system as suggested by Iino in order to allow for an increased field of vision through the windshield of the vehicle and improved quality of visual display images even in an environment of interfering ambient light.

As pertaining to Claim 42, again Iino discloses (see Figs. 3A and 3B along with Fig. 4) that the optical projection system (see (21) in Fig. 3A) comprises at least one holographic photo plate (see (27A) in Fig. 3B), to be illuminated by the light source, with a hologram laid down on the photo plate that forms the at least one virtual operating element (again, see Col. 2, Ln. 66-67 through Col. 3, Ln. 1-4; Col. 3, Ln. 14-16; and Col. 3, Ln. 53-62 in combination with Col. 4, Ln. 11-12 and Col. 4, Ln. 25-39).

As pertaining to Claim 43, again Rosenstock discloses (see Fig. 1 and Fig. 2) that the representation generator (i.e., the display generator) is further configured to activate the representation region (i.e., the display region) automatically only on the entry of an element carrying out the at least one gesture, in particular a hand (see (3)) of a vehicle occupant into a defined effective region (see (1) in Fig. 1) assigned to the representation (see Page 1, Para. [0011] and [0013]-[0014]; and Page 2, Para. [0029] and [0032]).


Response to Arguments

Applicant's arguments filed 28 October 2022 have been fully considered but they are not persuasive.  In the present response, the applicant has reiterated arguments presented in the Appeal Brief filed 09 February 2021.  Respectfully, the Appeal Brief of 09 February 2021 has been addressed by the examiner in the Examiner’s Answer mailed 26 April 2021 and has further been addressed by the Patent Board Decision mailed 01 September 2022.  The rejections of Claims 15-19, 21-31, and 33-37 are maintained.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622